Citation Nr: 1747525	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida, which declined to reopen the claim for service connection for hepatitis C.  

The Veteran testified at an April 2016 videoconference hearing before the undersigned.  In August 2016, the Board reopened the claim for service connection for hepatitis C and remanded the issue for further development.

The Board also remanded the issue of entitlement to service connection for bilateral hearing loss so that a statement of the case (SOC) could be issued in response to the Veteran's notice of disagreement.  The agency of original jurisdiction subsequently issued the SOC and the Veteran perfected his appeal by submitting a VA Form 9.  This appeal has not been activated at the Board, because the Veteran has a pending hearing request.


FINDINGS OF FACT

The Veteran incurred current hepatitis C as the result of a risk factor during active service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury contracted in the line of duty during active military service.  38 U.S.C.A. § 1110.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after service when all of the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In this case there is no dispute that the Veteran has current hepatitis C or its residuals.  VA examiners have provided this diagnosis.  The Veteran has reported a number of in-service risk factors including the use of injection guns, the sharing of razors and multiple sexual partners.  An in-service injury is thus shown.

At a VA examination in September 2012, the examiner noted that the Veteran's risk factors for hepatitis C included in-service sexual activity.  In March 2017, a VA physician provided an addendum opinion.  After citing to medical literature and estimating the likelihood that hepatitis C would be transmitted by various risk factors; the examiner concluded that the highest likelihood of transmission was "the noted sexual route in this veteran's history."

A disease or injury is in the "line-of-duty" if it was incurred in or aggravated during a period of active military service, unless such disease or injury was the result of the veteran's own willful misconduct or the abuse of drugs or alcohol.  38 C.F.R. § 3.1(m) (2016).  There is no evidence that the Veteran's sexual activity during service involved willful misconduct.  The VA medical opinion makes it at least as likely as not that the Veteran incurred hepatitis C as the result of his in-service sexual activity.  

The elements of service connection have all been demonstrated.  Service connection for hepatitis C; is therefore warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


